Citation Nr: 0802583	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-06 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
spondylolysis with spondylolisthesis at L5 with scoliosis, 
currently rated as 20 percent disabling.  

2.  Entitlement to an initial increased evaluation for 
radiculopathy, left lower extremity associated with bilateral 
spondylolysis with spondylolisthesis at L5 with scoliosis, 
currently rated as 10 percent disabling.

3.  Entitlement to extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007) for the veteran's service-
connected bilateral spondylolysis with spondylolisthesis at 
L5 with scoliosis and radiculopathy, left lower extremity 
associated with bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1986 to 
August 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in March 2005.  A Board video 
conference hearing was held in November 2007.  

By rating decision in April 2007, the RO granted service 
connection for radiculopathy, left lower extremity and 
assigned a separate 10 percent rating for this disability, 
effective March 6, 2006.  Because this action by the RO in 
effect resulted in a separate rating for a symptom which was 
considered part and parcel of the veteran's service-connected 
low back disability, the Board believes that this issue 
should also be viewed as being in appellate status.  

The issue of extraschedular consideration is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's service-connected low back disability, 
described for rating purposes as bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis, is manifested by 
severe limitation of motion, but without incapacitating 
episodes of at least six weeks; and there has been no medical 
finding of ankylosis.  

2.  From August 19, 2003, the veteran's service-connected 
radiculopathy, left lower extremity associated with bilateral 
spondylolysis with spondylolisthesis at L5 with scoliosis was 
manifested by a disability picture consistent with mild 
incomplete paralysis of the sciatic nerve.

3.  Throughout the entire appeal period, the veteran's 
service-connected radiculopathy, left lower extremity 
associated with bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis has not been not 
productive of a disability picture consistent with moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1  The criteria for entitlement to a disability evaluation of 
40 percent, but no higher, for the veteran's service-
connected low back disability, described for rating purposes 
as bilateral spondylolysis with spondylolisthesis at L5 with 
scoliosis, have been met, effective August 19, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

2.  From August 19, 2003, the criteria for entitlement to a 
disability evaluation of 10 percent, but no higher, for the 
veteran's service-connected radiculopathy, left lower 
extremity associated with bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 8520 (2007).

3.  Throughout the entire appeal period, the criteria for 
entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected radiculopathy, 
left lower extremity associated with bilateral spondylolysis 
with spondylolisthesis at L5 with scoliosis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a September 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2003, which was prior to 
the March 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the September 2003 VCAA letter 
provided notice of what type of information and evidence was 
needed to substantiate the claim for an increased rating.  
Further, in March 2006, the RO sent a letter to the veteran 
providing notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Thus, the requirements set forth in 
Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Social 
Security Administration (SSA) records, VA treatment records 
and VA examination reports.  The Board notes that the veteran 
indicated that he had received treatment at the VA Medical 
Center (VAMC) in San Antonio.  However, in a March 2007 
memorandum, the RO outlined its attempts to obtain treatment 
records from the San Antonio VAMC and made a formal finding 
that such records were not available based on a January 2006 
negative response from the VAMC.  Thus, the Board finds that 
the RO has met its duty to assist.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in January 2004, 
June 2005 and March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The present appeal involves the issues of entitlement to 
increased evaluations for the veteran's service-connected low 
back disability, described for rating purposes as bilateral 
spondylolysis with spondylolisthesis at L5 with scoliosis, 
and radiculopathy of the left lower extremity.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that prior to the veteran's claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Therefore, the 
version of Code 5293 in effect prior to that date is not for 
consideration in this case since the veteran filed his 
current claim for an increased rating on August 19, 2003. 

Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
December 2004 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 20 percent rating for moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  Under Diagnostic Code 5295 for 
lumbosacral strain, a 20 percent rating is in order with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
scheduler rating of 40 percent is awarded when disability 
from lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The veteran was afforded a VA examination in January 2004.  
The veteran stated that he experienced aching in mid-lumbar 
spine.  He also experienced a sensation in the (right more 
than left) lateral lumbar regions.  He described that it felt 
like he was wearing a heavy saddle.  The pain frequency was 
60 to 70 percent of the day.  The veteran also indicated that 
the pain radiated down the posterolateral left lower 
extremity to include the lateral two toes.  He provided that 
he intermittently experienced numbness, tingling or a weird 
feeling in the posterolateral left thigh and calf as well as 
electric shock sensations.  With respect to incontinence, the 
veteran indicated that he occasionally experienced postvoid 
dribbling, but denied other incontinence of urine or stool.  
He also provided that he had difficulty maintaining an 
erection for about two years.  The veteran also provided that 
he wore a back brace occasionally.  He estimated that he 
could comfortably lift maybe 25 pounds; carry maybe a 20 
pound bag of potatoes; and walk maybe 50 to 75 yards before 
starting to limp.  He also indicated that he had to step with 
his right leg when on stairs so the left leg did not have to 
bear weight as the right lower extremity was stronger than 
the left.   Sometimes even sitting or lying down caused pain.  
Nevertheless, the veteran had not been placed on bed rest by 
a physician in the last year for his back.  The veteran 
explained that he had been unemployed for over two years.  He 
had previously done manual labor, but could not do it 
anymore.  He had worked on a computer at home.  The veteran 
stated that flare-up frequency depended on the activity.  

On physical examination, the veteran ambulated with a cane in 
his right hand, with his feet everted.  However, at the end 
of the examination, the veteran carried, but did not use, the 
cane in his right hand.  Examination of the lumbar spine 
revealed some loss of normal lumbar lordosis inferiorly.  
Lumbar spine was slightly angulated to the left.  There was 
no paraspinal muscle spasm.  Bicep reflexes were 2.25+ on the 
right, 1+ on the left.  Knee jerks were trace on the right, 
zero on the left.  Sitting straight leg raise testing on the 
right side was negative, on the left side elicited 
superomedial calf discomfort.  Perianal sharp sensation 
appeared intact. Bulbocavernosus reflex was intact.  Range of 
motion of the lumbar spine was 42 degrees flexion eliciting 
discomfort; 42 degrees extension; 27 degrees lateral bending 
to the right; 35 degrees lateral bending to the left; 25 
degrees rotation to the right; and 20 degrees rotation to the 
left.  The veteran stated that it made him feel better 
because it took pressure off momentarily.  Six lumbar-flexion 
repetitions temporarily improved the veteran's back 
discomfort to 37 degrees.  The impression was bilateral 
spondylolysis with spondylolisthesis at L5 radiculopathy 
(service-connected).  

VA treatment records have also been associated with the 
claims file.  The veteran continually complained of low back 
pain radiating down his left leg.  A February 2004 VA x-ray 
showed spondylolysis of the parts interarticularis of L5, 
with grade two anterolisthesis of L5 on S1, with moderate to 
severe degenerative disc disease and changes noted at this 
level with also significant sclerosis seen at the 
articulating facets of L4-L5.  However, a February 2004 
treatment record showed that the veteran had full forward 
flexion with pain left low back at limit and limited 
extension to 20 degrees with pain at limit.  He also had full 
rotation and lateral flexion with pain at limits.  A May 2004 
EMG study was normal with no evidence of left lumbar 
radiculopathy.  Nevertheless, a May 2004 VA treatment record 
noted that the EMG was negative, but recommended an MRI to 
delineate if there was some spinal stenosis, disc bulge or 
neuroforaminal narrowing.  The examiner did not see any 
atrophy in left extremity and noted it was unclear at this 
time the cause of the left lower extremity pain.  A July 2004 
VA MRI of the lumbar spine showed grade 2/3 anterior 
spondylolisthesis of L5 on S1 with severe bilateral foraminal 
stenosis; moderate left neural foraminal stenosis at L4-L5; 
and moderate mediolateral canal narrowing at L5 related to 
degenerative change along the pars defects.  A July 2004 VA 
treatment record noted longstanding disabling back and left 
lower extremity radicular pain.  There was no weakness or 
bowel/bladder disturbance, but pain interfered with all daily 
activities and sleep.  

Importantly, an October 2004 VA treatment record indicated 
that the veteran had continued low back pain.  In the past 
two years, the veteran had to use a cane because of radiation 
of pain down the posterolateral aspect of his left lower 
extremity.  He indicated that his back pain is tolerable, but 
his left leg pain really bothered him.  He denied bowel or 
bladder dysfunction.  The veteran indicated that he had not 
worked for three years in his previous job in the 
construction industry due to this pain.  On examination, the 
veteran ambulated with a slight amount of antalgia, in fact, 
he was favoring his left leg.  He held his left hip in a 
slightly flexed position at approximately 10 degrees.  He was 
able to flex forward to approximately 60 degrees and extend 
approximately 25 degrees without any difficulty.  The veteran 
did have a palpable stepoff in his lower lumbar spine and 
some mild buttock tenderness.  His isolated motor as well as 
sensory exam showed no deficits throughout.  His deep tendon 
reflexes were 2+ and symmetric with the exception of his 
right Achilles jerk, which was diminished.  On visual 
examination of the back, he had a minimal (2 cm) slight 
coronal imbalance to the right.  The examiner reviewed the 
July 2004 MRI and noted that the veteran's EMG studies showed 
no signs of any acute or chronic radiculopathy.  However, the 
assessment was L5-S1 isthmic spondylolisthesis, L5 
radiculopathy and sciatica.  The examiner recommended 
surgical intervention.  The examiner also opined that as to 
why the veteran only had symptoms in one leg, the 
symptomalogy was very patient dependent as was the presence 
or absence of finding on neural electrophysiologic studies.  
The examiner also indicated that regardless of surgery the 
veteran would not be able to return to a heavy labor 
construction type job that involved a lot of lifting.  

However, an April 2005 VA treatment record showed that the 
back had normal curvature and no paraspinal muscular spasm 
was noted.  There was no pain on pressure applied along the 
thoraco-lumbar spine.  Neurological examination was normal.  
The assessment was low back pain secondary to degenerative 
disc disease.  

The veteran was afforded another VA examination in June 2005.  
The claims file and medical records were reviewed.  The 
veteran complained of constant tightness, which was moderate 
in intensity along the left lower lumbar region, non-
radiating.  He stated that there was associated stiffness and 
weakness in the lower back.  The veteran reported episodes of 
flareups of burning, severe, sharp pain along the left lower 
lumbar region, radiating to the left buttock, to the lateral 
aspect of the thigh, lower leg, down to the fourth and fifth 
toes.  He stated that this occurred on a daily basis, about 
two to three times a day.  This was precipitated by walking, 
prolonged sitting and alleviated by taking medications.  With 
acute flareups, the veteran indicated that he had to lie down 
to relieve the discomfort and the veteran claimed the 
flareups lasted for about 20 minutes to an hour.  The veteran 
indicated that he used a cane, which relieved pressure in the 
left leg and lower back.  The veteran denied loss of bladder 
or bowel control.  The veteran had no reported period of 
incapacitation requiring bed rest.  

On physical examination, the veteran ambulated with a mild 
antalgic gait to the left using a cane.  There was no 
evidence of muscle spasm, but there was tenderness along the 
lower lumbar spine.  No tenderness along the paraspinous 
muscles.  Range of motion using a goniometer was forward 
flexion zero to 80 degrees with pain starting at 40 and 
ending at 15 degrees.  Backward extension was zero to 20 
degrees with mild pain elicited at 20 degrees.  No further 
limitation was noted on repetitive flexion or backward 
extension.  Left lateral flexion was zero to 30 degrees; 
right lateral flexion was zero to 20 degrees; and left and 
right lateral rotation was zero to 45 degrees.  The examiner 
estimated that during acute flare-ups, there was probably 50% 
limitation of motion secondary to pain.  However, the 
examiner reiterated that this was an estimate as the veteran 
did not have acute flareups during the examination.  The 
examiner also estimated that there was severe functional 
impairment secondary to the veteran's low back condition 
during acute flareups.  Straight leg raise test was negative 
bilaterally.  There was no sensory deficit.  Motor strength 
was 5/5 and deep tendon reflexes were 2/4 bilaterally.  The 
veteran was able to toe/heel walk with mild difficulty.  The 
examiner noted the July 2004 MRI of the lumbar spine.  A 
contemporaneous x-ray showed grade 3 anterolisthesis of L5 on 
S1 with pars defects at L5; and slight retrolisthesis of L2 
on L3, of L3 on L4 and L4 on L5.  There was moderate disk 
height loss at L1-2, L2-3 with mild disk height loss at L3-4 
and L4-5.  Severe disk height loss was present at L5-S1.  The 
diagnosis was bilateral spondylolysis with spondylolisthesis 
at L5-S1 associated with severe bilateral neural foraminal 
narrowing causing intermittent radiculopathy to the left 
lower extremity.  

Importantly, a July 2005 VA treatment record by a medical 
staff orthopedist indicated that the veteran had one of the 
worst cases of foraminal stenosis and spondylolisthesis that 
the doctor had ever seen.  The examiner noted that the 
veteran had radicular symptoms for more than eight years, 
which was an ominous sign.  The examiner indicated that the 
veteran needed to see a spine surgeon immediately, but he 
thought that after so many years of having foraminal stenosis 
and nerve impingement that the neurological damage was 
permanent.  

The veteran was afforded a VA general examination for pension 
purposes in March 2006.  On lower back examination, there was 
no muscle spasm noted.  Flexion forward was to 80 degrees 
with mild pain that started around 60 degrees and ended at 90 
degrees.  Extension backward was to 30 degrees with mild pain 
that started and ended at 30 degrees.  Lateral flexion both 
right and left to 35 degrees with only discomfort noticed 
with this movement and rotation was to 35 degrees with only 
discomfort noticed during this movement.  During repetitive 
flexion of the lumbar spine, there were no changes on the 
flexion or signs of fatigability.  The examiner estimated 
that during acute flareups, the total functional loss would 
be equated to lumbar spine flexion limited to 50 degrees, but 
it was impossible to give an exact degree.  However, he 
indicated that during flareups, there was only mild 
functional impairment due to his back condition, but did not 
consider the veteran to have any functional impairment within 
periods of no flareups.  The examiner also estimated that due 
to the repetitive use of his lumbar spine, he would only have 
mild functional limitation at the end of the day due to his 
lumbar spine condition.  The diagnosis was episodic low back 
strain secondary to severe degenerative disk disease at the 
level of L5-S1 and associated spondylolisthesis at the level 
of L5-S1 and retrolisthesis of L2-L3 with secondary episodic 
radiculopathy to the left lower extremity found.  The 
examiner also found that the veteran would not be able to 
work in a strenuous job environment like before in the 
construction business due to his lumbar spine condition.  
However, the examiner indicated that the veteran could do a 
more sedentary job like a desk job or salesman's job.    

SSA records have also been associated with the claims file 
which show that the veteran was found to be disabled as of 
July 2003 due to disorder of back (discogenic and 
degenerative).  A private July 2005 medical report associated 
with the SSA records showed that the veteran's lumbosacral 
spine movements were forward flexion to only 20 to 30 degrees 
with the veteran's knee straight.  Lateral rotation was 60 
degrees.  The diagnosis was lumbosacral radiculopathy with 
possible sciatica with severe pain radiating down his left 
leg.  

At the November 2007 Board hearing, the veteran testified 
that his range of motion of his low back was much more 
limited during flareups and as the day progressed than 
reflected in the VA examinations.  He indicated that the VA 
examinations were insufficient to show his true functional 
impairment because they were done early in the day and not 
during a flare-up.  He estimated that during a flare-up, he 
would not be able to flex past 15 degrees.  The veteran also 
provided that he was unable to work due to the severity of 
his low back disability and indicated that he had been 
receiving SSA benefits for his low back since July 2003.  He 
further stated that he had daily "incapacitating episodes." 

The Board must now determine whether an increased rating is 
warranted under both the new and old criteria for limitation 
of motion because these revisions in the rating criteria 
became effective during the pendency of the appeal; and under 
the new criteria for intervertebral disc syndrome, which 
became effective prior to the veteran's current claim.  

Initially, the Board turns to whether a rating is warranted 
under the old criteria for range of motion.  After reviewing 
the medical evidence of record, the Board finds that the 
evidence is essentially in a state of equipoise as to the 
medical conclusions to be drawn.  Importantly, the March 2006 
VA examiner found that the veteran had only mild functional 
impairment with respect to his back and found forward flexion 
to 80 degrees with pain starting at around 60 degrees.  
Whereas, the July 2005 VA examiner indicated that the 
veteran's functional impairment would be severe during 
flareups.  Further, the July 2005 private medical opinion 
indicated that the veteran's flexion was only 20 to 30 
degrees.  The remaining medical evidence of record also gives 
contrary findings when describing the veteran's functional 
impairment.  For instance, the January 2004 VA examiner found 
the veteran's flexion to be limited to 42 degrees, but the 
February 2004 VA treatment record showed that the veteran had 
full range of motion.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).  Moreover, the veteran has credibly testified to 
additional functional impairment during periods of flare-up.  
In sum, when considering additional functional impairment 
under Deluca, the criteria for a 40 percent disability rating 
more accurately reflects the current level of disability.  
Thus, in light of Deluca and resolving all benefit of the 
doubt in the veteran's favor, the Board finds that a 40 
percent rating is warranted for the veteran's service-
connected bilateral spondylolysis with spondylolisthesis at 
L5 with scoliosis.  Further, after reviewing the record and 
resolving all reasonable doubt in the veteran's favor, the 
Board further finds that the 40 percent rating should be 
effective during that entire period contemplated by this 
appeal; that is, from August 19, 2003.  See Hart.   

Nevertheless, the Board also finds that a rating in excess of 
40 percent is not warranted under any other applicable 
diagnostic codes for the low back.  Under the old criteria, 
40 percent is the maximum disability rating afforded under 
Diagnostic Codes 5292 and 5295.  Under the general rating 
formula, 40 percent is also the maximum rating based on 
limitation of motion.  Moreover, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 
Vet.App. 80 (1997).  Thus, since the veteran has been granted 
the maximum rating possible under limitation of motion codes 
for the lumbar spine, a further analysis under DeLuca, supra, 
would not result in a higher schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under old Diagnostic Code 5289 or under the new 
general rating formula.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under the new criteria for 
intervertebral disc syndrome.  None of the VA examinations 
found any evidence of incapacitating episodes having a total 
duration of six weeks.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability, with the exception of the veteran's radiculopathy 
of the left lower extremity for which the veteran has already 
been awarded service-connection and assigned a 10 percent 
disability rating.  The medical evidence of record shows that 
there has been no objective findings of bowel or bladder 
dysfunction.  The Board notes that at the January 2004 VA 
examination, the veteran indicated that he had erectile 
dysfunction.  However, there has been no objective medical 
finding of erectile dysfunction, nor any finding that it is 
related to his service-connected low back disability.  Thus, 
an additional separate rating is not warranted for any other 
neurological symptoms besides left lower extremity 
radiculopathy. 

With regard to the separate rating for radiculopathy, the 
veteran's left lower extremity radiculopathy was initially 
considered part of the veteran's rating for his service-
connected low back disability under the old Diagnostic Code 
5293 for intervertebral disc syndrome.  However, under the 
new intervertebral disc syndrome code, neurological 
abnormalities are rated separately.  See 38 C.F.R. § 4.71a, 
Code 5293, effective September 23, 2002.  In the instant 
case, the RO essentially found that the veteran's left lower 
extremity radiculopathy did not warrant a compensable rating 
until March 6, 2006, at which time a 10 percent rating was 
assigned.  Thus,  the Board must determine whether a 
compensable rating is warranted prior to March 6, 2006, and 
then whether a rating in excess of 10 percent is warranted 
thereafter.  Initially, the Board notes that although the May 
2004 EMG showed no finding of radiculopathy, the remaining 
medical evidence, including all VA examinations and treatment 
records, indicated that the veteran had radiculopathy of the 
left lower extremity.  Further, the medical evidence of 
record documents a consistent disability picture of pain as 
well as numbness throughout the entire appeal period.  Thus, 
the Board finds that the veteran's service-connected 
radiculopathy of the left lower extremity warrants a 10 
percent rating from the date of claim, August 19, 2003.  

However, the medical evidence is silent with respect to any 
findings of motor weakness or loss of strength in the left 
leg.  Further, there has been no finding of moderate sensory 
loss.  The Board believes that the veteran's disability 
picture is consistent with mild disability warranting the 
current 10 percent rating under Code 8520 for mild incomplete 
paralysis of the sciatic nerve.  Thus, a rating in excess of 
10 percent is not warranted throughout the entire appeal 
period.  See Hart.

In conclusion, after reviewing the overall record, the Board 
finds that a 40 percent rating, but no higher, is warranted 
for the service-connected bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis, effective August 19, 
2003.  The Board also finds that a 10 percent rating, but no 
higher, is warranted for the veteran's radiculopathy, left 
lower extremity, effective August 19, 2003.  Should either of 
these disabilities increase in severity in the future, the 
veteran may always file a claim for increased ratings.  
Discussion of further factors for consideration follows in 
the remand below.


ORDER

A disability rating of 40 percent, but no higher, is 
warranted for the veteran's bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis, effective August 19, 
2003.  A 10 percent rating, but no higher, for radiculopathy, 
left lower extremity associated with bilateral spondylolysis 
with spondylolisthesis at L5 with scoliosis, is warranted, 
effective August 19, 2003.  To that extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.   


REMAND

The above decision of the Board addresses the veteran's claim 
for higher scheduler ratings.  Compensation ratings are based 
upon the average impairment of earning capacity.  To accord 
justice in the exceptional case where the scheduler 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).

The RO has determined that this case does not warrant 
extraschedular consideration.  However, the Board believes 
that there is evidence to suggest that the veteran's service-
connected low back disability and left leg radiculopathy 
interferes with his employment to such an extent that 
warrants referral for extraschedular consideration.  In this 
case, the veteran has repeatedly reported that his low back 
significantly prohibits his ability to work.  Medical 
evidence also shows that the veteran is unable to work in his 
prior occupation in construction.  Moreover, based on VA 
medical records, SSA has determined that the veteran is 
permanently disabled due to his low back disability.  Given 
that the veteran's radiculopathy of the left lower extremity 
is associated with the veteran's low back disability, the 
Board finds that this issue is inextricably intertwined with 
the issue of an increased rating for low back disability and 
should, thus, also be referred for extraschedular 
consideration.  

Given the medical evidence, as well as the SSA determination 
and the veteran's employment background in construction, the 
Board finds that the criteria for submission of the veteran's 
claim to the Director, Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have been met.


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should submit the veteran's 
claim for an increased rating for the 
veteran's service-connected low back 
disability, described for rating purposes 
as bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis, 
and radiculopathy of the left lower 
extremity to the Director, Compensation 
and Pension Service for extraschedular 
consideration.

2.	Thereafter, the issue of 
extraschedular consideration
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


